PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov










BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/050,459
Filing Date: 22 Feb 2016
Appellant(s): Fomin, Evgeny



__________________
Ray King
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/13/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/18/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 and 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

(2) Response to Argument

Regarding claim 1:
	Appellant submits “The Examiner asserts that the element recited in the preamble of claim 1 of "detecting a touch press event" is directed to an abstract idea because it falls under "Section I. Groupings of Abstract Ideas" including mathematical concepts and mental processes. The Appellant respectfully disagrees that detecting a touch press event is an abstract idea when it is applied to a touch-on-metal hardware switch as is described in claim 1.”  (See Remarks at page 6.)

	Alice Mayo test at Step 2A, Prong One
Applying the Alice Mayo test at Step 2A, Prong One, the claim recites an abstract idea because it falls under “Section I. Groupings of Abstract Ideas” including mathematical concepts and mental processes (including an observation, evaluation, judgment, opinion) set forth in the 
The detection of the touch press event is considered a mathematical concept because it can be considered an algorithm in words.  The algorithm for the detection of the touch press even is shown in Applicant’s Fig. 1.  For example, at claim 1, lines 5-7, the evaluating if a derivative data sample meets a derivative touch-press event rejection condition is performed using the equation at step (111) in Fig. 1.  At claim 1, lines 8-11, the “if no” and “if yes, then performing derivation accumulation” is performed using the equations at step (115) and step (121) in Fig. 1  At claim 1, lines 12-13, the evaluating if the derivative integration accumulation meets an integration touch-press event detection condition is performed using the equation at step (125) in Fig 1.
	Furthermore, detecting a touch press event can also be considered a mental process such as an observation or evaluation whether the touch press event has occurred or not occurred.

	Alice Mayo test at Step 2A, Prong Two
At Step 2A, Prong Two, the claim recites additional elements but they do not integrate the judicial exception into a practical application.  
For example, in the preamble, the limitation “A method for use in a system with a touch-on-metal button” is a field of use limitation.  (e.g. MPEP 2106.05(h) Field of Use and Technological Environment).   
The additional element of “acquiring successive derivative data samples of a continuous data stream from a touch-on-metal button” is a data gathering step that obtains data as inputs to the algorithm.  The source of the data is from a touch-on-metal button.  The touch-on-metal button is an indicator of a particular data source for the algorithm.  The touch-on-metal button 
The limitation at the end of the claim of “signaling a touch-press event” is considered post-solution activity.  (e.g. MPEP 2106.05(g) Insignificant Extra-Solution Activity).

Alice Mayo test at Step 2B
At Step 2B, the claim recites additional elements, but when considered as a whole, they do not amount to significantly more than the abstract idea because the additional elements in claim are field of use limitations (e.g. “for use in a system with a touch-on-metal button”), data gathering activity (e.g. “acquiring successive derivative data samples…”) and post-solution activity (e.g. “signaling a touch-press event”).

	Appellant submits “Under the 2019 USPTO guidelines for subject matter eligibility, a criterion for determining patentability under Prong 2 is whether an additional element in the claim reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field.  Claim 1 is directed to acquiring successive data samples from a touch-on-metal button and evaluating whether the data sample meets a touch-press event condition, then signaling a touch event if the criteria is met. While this claim includes computer activity, the computer activity is integrated into a practical application, improving false event detection in touch-on-metal systems.”  (See Remarks at page 6.)
	In claim 1, acquiring successive data samples from a touch-on-metal button is a data gathering step, rather than a step of “improving false event detection in touch-on-metal systems”, as asserted by the Appellant.  
	The evaluation of whether the data sample meets a touch-press event condition constitutes the abstract idea because the evaluation routine (e.g. “…if no, then… if yes, then…performing derivative integration accumulation…”) can be considered an algorithm in 
	The signaling of a touch event if the criteria is met can simply involve a flag such as a logic/number “1” for true and “0” for false and is considered post-solution activity, rather than a step “improving false event detection in touch-on-metal systems” as asserted by the Appellant  (e.g. MPEP 2106.05(g) Insignificant Extra-Solution Activity).
	Finally, in response to Appellant’s remarks regarding a computer, claim 1 does not explicitly recite a computer.  The steps recited in claim 1 do not necessarily require a computer since under broadest reasonable interpretation, the evaluation routine can performed in the human mind or by a human with a pen and paper and therefore, is considered a mental process.  For example, upon receiving data the human can perform the steps of “…if no, then… if yes, then…performing derivative integration accumulation…” in the mind or with a pen and paper.  

	Appellant submits “A second criterion for determining patentability under Prong 2 is whether the claim is implemented with a particular machine or manufacture that is integral to the claim.  Claim 1 recites in part acquiring successive derivative data samples of a continuous digital data stream from a touch-on-metal button. The touch-on-metal button is a machine or manufacture. The touch-on-metal button is an integral part of the claimed method, without which there would be no means to acquire the data samples.”  (See Remarks at page 6.)
	 MPEP 2106.05(b) Particular Machine indicates “When determining whether a machine recited in a claim provides significantly more, the following factors are relevant:  

	II.  Whether the machine or apparatus implements the steps of the method:  
Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method 

 
	III.  Whether its involvement is extra-solution activity or field-of-use:  
Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more.”

	The touch-on-metal button is an additional element and it appears twice in claim 1.  The first instance is in the preamble that recites “A method for use in a system with a touch-on-metal button…”   The recited touch-on-metal button is part of an intended use limitation.  The method is for use in the field of touch-on-metal buttons or in the technological environment of touch-on-metal buttons (e.g. MPEP 2106.05(h) Field of Use and Technological Environment). The touch-on-metal can not be considered a machine that integrates the claim into a practical application or provides significantly more because the touch-on-metal button does not implement the steps of the method and is simply a field-of-use for the method
	The second instance of touch-on-metal button appears in lines 3-4 that recites “acquiring successive derivative data samples of a continuous digital data stream from a touch-on-metal button”.  The recited touch-on-metal button is part of the data gathering step.  The touch-on-metal button does not perform any special data gathering sequence.  Rather, the touch-on-metal button is an indicator of a particular data source for the algorithm, -i.e. the data is from a touch-on-metal data stream.  The touch-on-metal can not be considered a machine that integrates the claim into a practical application or provides significantly more because the touch-on-metal button contributes only nominally or insignificantly to the execution of the claimed method by its involvement in extra-solution activity such as in a data gathering step (e.g. MPEP 2106.05(g) Insignificant Extra-Solution Activity).

	In response to the arguments directed to monopoly or preemption, Synopsys, Inc. v. Mentor Graphics Corp., 120 USPQ2d 1473 (Fed. Cir. 2016) indicates at page 1482:  “While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”

	Appellant submits “The limitations of claim 1 are directed to a specific technological improvement over prior systems…The invention provides a solution to the technological problem of false events being reported as true in touch-on-metal keypads due to changes in baseline conditions such as temperature, noise, or mechanical deformation.”  (See Remarks at page 7.)
	MPEP 2106.05(a)(I) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field indicates:
“After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (patent owner argued that the claimed email filtering system improved technology by shrinking the protection gap and mooting the volume problem, but the court disagreed because the claims themselves did not have any limitations that addressed these issues).”  (Emphasis added).


	Referring to the portion of the MPEP cited above, the claim does not appear to have any limitations that address the issues of temperature, noise, mechanical deformation.  The claim as whole can be considered an algorithm in words (e.g. “…evaluating… if no, then… if yes, then…”).  At the end of the algorithm, the claim recites “if yes, signaling a touch-press event”.  Under broadest reasonable interpretation, the signaling of a touch-press event can simply 

Regarding claims 3-7:
Under the Alice and Mayo test, dependent claims 3-7 extend the abstract idea by adding details to the algorithm, which falls under “Section I. Groupings of Abstract Ideas” set forth in the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (January 7, 2019) including mathematical concepts and mental processes (including an observation, evaluation, judgment, opinion).  It is respectfully submitted that claim 1 is not patentable under 35 U.S.C 101 and the claims dependent thereon should fall with claim 1.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Michele Fan/
Primary Examiner, Art Unit 2894                                                                                                                                                                                                        
6 April 2021

Conferees:
/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.